DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination 
In view of the Appeal Brief filed on 12/20/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/UNSU JUNG/               Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                         
Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. 
Applicants argue “Silvestrini utilizes an entirely different approach to refractive correction and makes no mention of a corneal transplant and has no need for a corneal transplant.”, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Silvestrini reference (cited below, hereinafter sil) was/is applied to show a corneal “relief” cut to a depth less than a thickness of a cap in the cornea. The Sil reference recites “In any case, these cuts will be shallow cuts such that they penetrate Bowman's layer and possibly a portion of the underlying corneal stroma.” Col 8:15-17, thus it teaches a cut limited to Bowman’s layer a cut that ends at the Bowman’s layer is far less than the depth of a cap recited in Applicants [0065] “With a given thickness d (between 140 μm and 200 μm) of the cap C”. Examiner notes that the bowmans layer is inherently about 15.5um - 20um  in a healthy adult, as evidenced by the abstract of Aizhu Tao et al.; Topographic Thickness of Bowman's Layer Determined by Ultra-High Resolution Spectral Domain–Optical Coherence Tomography. Invest. Ophthalmol. Vis. Sci. 2011;52(6):3901-3907. doi: https://doi.org/10.1167/iovs.09-4748. Thus the reference shows a “relief” cut to a depth less cap and less than 80% of the cap as required by claims 11 and 13 respectively. Applicant argument focuses on the RF instrument inserted into the eye from Sil however as mentioned above it is being applied for the relief cuts. Thus these arguments are not persuasive. In response to applicants argument “cannot be correct because the reference does not disclose a cap, a thickness of a cap or a pocket cut into which an implant can placed.” This is not persuasive, the claim recites a depth requirement the reference recites a cut to a depth that fulfills the depth requirement for 80% of claim 13 even if the smallest depth which is supported is applied, ie 140 μm as .8(120um) = 112um. Applicant later states “notes that a teaching that relief cuts will be shallow cuts such that they penetrate Bowman's layer and possibly a portion of the underlying corneal stroma does not define a relationship to a thickness of a cap overlying a pocket cut. Shallow cuts can be made to any depth the interpreter of the term "shallow" desires.”. Examiner agrees that “shallow” by itself would be a relative phrase. However, as Applicant pointed out the reference doesn’t just say “shallow” the reference gives a point of reference for what is “shallow”, ie the bowmans layer and possibly a portion of the underlying stroma. In doing so the meaning of shallow has been defined, limiting it to the inherent depth of the bowmans layer, which are generally known see the evidentiary reference above, or the bowmans layer and a portion of the stroma. Additionally, Examiner refers to the discussion above about arguments against the references individually. 

In response to applicant's argument that the prior references do not recite the capability of cutting a depth above a cap, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. However the secondary references clearly recite the ability to cut to a depth which fulfills the requirement. Applicants are merely trying to define the depth based on the cap without defining the actual depth measurements of the cut, per Applicants specification the depth of the cap is defined in applicants spec [0065] “With a given thickness d (between 140 μm and 200 μm) of the cap C, it is mostly favorable, if the cuts have a maximum depth extension of 0.8×d” and both secondary references disclose the ability to cut into that area.

To the extent applicants arguments with respect Sil are arguing it is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the art is both in the same field of endeavor and is reasonably pertinent to the particular with which the applicant was concerned. First they are both in the field of ophthalmological surgeries to correct refraction issues. Second, it is directly related to what applicants call “relief” cuts. Thus it is analogous. 

With regards to Applicants argument against the Bischoff reference, Applicant argues Bischoff does not disclose or suggest “relief cuts”. Applicant appears to be reading in additional limitations from the specification into the claims, specifically that “relief” implies certain characteristics. As such to the extent the argument attempting to differentiate cuts and relief cuts based on purely on the use of the phrase “relief” cuts it is not persuasive. Applicant of course has the right to act as their own lexicographer, however, in reviewing the specification the applicants did not “disavow or disclaim” the full scope of the claim terms and thus is improperly reading elements into the plain and ordinary meaning of the claim language. Thus the cuts disclosed by Bis can be interpreted as “relief” cuts. Examiner notes that based on Sil “relief cuts” would appear to mean cuts in the anterior surface, while applicant’s cuts do not have to be in the surface thus showing that “relief” does not imply any specific limitations on a cut. A relief cut is simply a cut, what defines the relief cut for the claims is the extra elements directed to, for example in claim 11 the additional element is a “depth” which the Sil reference discloses. 

With regards to the discussion of claims 12 and 13, for the portions relying on the same arguments of claim 11 it is not persuasive or moot for the same reasons. With regards to the discussion of Loe, Loe discloses placing cuts in portions of the eye that would include cuts which would fulfill requirements of Claims 12 and 13. Applicants argue that Loe does not occupy a location outside the optically effective zone. Applicants point to [0015] and argue that Loe recites a disk, [0015] says in part “Note: when the inner diameter is zero (i.e. (di)m=0) the layer cut will actually be disk shaped.”, prior to that in [0015] it says “The layer parameters also include an inner diameter (di)m, an outer diameter (do)m, and an azimuthal angle θ measured around the axis from a base line.” Thus while in one case the inner diameter could be within the reference also discloses the ability to set a diameter which would place the cut in portion in line with the claim elements. 
Examiner notes that Applicants discussion reciting an amendment to claim 11, specifically “. . . occupies a location . . .”, is believed to be meant to be referring to claim 12 and is being interpreted as such (end of pg 12 beginning of pg 13 in the remarks). As such this argument is not directed to claims 11 or 13 and thus not persuasive with regards to 11 or 13.  With respect to applicants discussion of combining/substituting the elements of Bis with those of Loe. Applicant relied on arguments discussed above, as such examiner disagrees for the reasons discussed above. 
Applicants next argument is against Loe as arguing that it does not recite a cut no deeper than .8(depth of cap). However, Loe recites cuts between 38 um - 450 um which includes cuts at a depth in the range of 38-112um or that which would be under .8 of the smallest diameter cap applicants have support for ([0012]-[0015] and Figs. 1-2, 5-6). Thus it discloses and renders obvious cuts fulfilling the claimed elements. With regards to the discussion of reasons for combining it relies on the previous discussion and is thus not persuasive for the same reasons. 
The remaining discussion for the 103 is applying the above addressed elements to dependent/withdrawn claims and are not persuasive for the same reason. 

With regards to the double patenting it is updated to reflect the use of the Sil reference applying the same elements from Sil as used in the rejection of claim 11. Applicants arguments in response to are the same as those discussed above and are not persuasive for the same reason.

Applicant Admitted Prior Art
Applicants state “. . . it is known to introduce concentric cuts in the cornea to alter its mechanical stability. Such a solution is described in U.S. Pat. No. 7,717,907 . . .” [0015] (the PG Pub of the present application, US 20170216091, is used in this action for paragraph numbers). Examiner notes that ophthalmology is a field of endeavor and also that in reviewing the recited reference, US 7717907, is not limited to the treatment of presbyopia, see Abstract and Col 4:4-36.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-13 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 11-13 and 23-25 are directed to planning device and the specification defines at least one embodiment as which “planning device exists in the form of a computer program” in [0066]. Per MPEP 2106.03: Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. In the present case when the planning device is interpreted as a computer program as recited in [0066] the claims represent “software per se”.

Claims 11-13 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating relief cuts for a correction of refraction and generating control data for such a cut.
The limitations of “calculate” a correction of refraction and “generate” control data for the cut, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, calculating a correction of refraction and “generate” control data in the context of this claim encompasses the user manually using pen a paper choosing parameters and calculating an index. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The processor (ie “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform setting and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. 
Therefore, the claims considered in combination/as a whole is are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11-13 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (Mark Bischoff et al., US 20100087802) hereinafter Bis in view of Silvestrini (Thomas A. Silvestrini, US 5766171) hereinafter Sil.
 Regarding claim 11, an interpretation of Bis discloses a planning device (Abstract, [0016], Claim 22, Fig. 6) for generating control data for a treatment apparatus for ophthalmic surgery which generates at least one cut in the cornea by application of a laser device, the planning device comprising: 
a calculating device ([0024]-[0025] and [0061]-[0064]) that defines at least one corneal relief cut, wherein the calculating device determines for the at least one corneal relief cut a correction of refraction based on data (Abstract, [0028], [0065] and [0067] see also [0029], [0032] and [0061]-[0062])  and generates a control data set ([0061], [0063]-[0065]) for corneal relief cut surfaces that is used to control the laser device ([0063]-[0067]; “used to control the laser device to generate the at least one corneal relief cut to a depth less than a thickness of a cap overlying a pocket cut in the cornea.” This is an intended use limitation and the function of a laser device generating the corneal relief cut is not done by the planning device, since the laser device is not part of the planning device) the thickness of the cap being measured from an anterior surface of the cornea to the pocket cut in the cornea ([0058], [0061] and Fig. 4 see also [0064]-[0065]; Examiner notes that the top of the flap is defined by the anterior surface of the eye and the bottom of the flap of Bis is defined by the cuts  24 and 22, just like applicants 22/24 of Applicants Fig. 4); and 
wherein the calculating device determines the at least one corneal relief cut such that refraction errors are counteracted following inserting of an implant in the cornea ([0028], [0065] and [0067] see also [0029]; Examiner notes that this is an intended use of the cuts).
An interpretation of Bis may not explicitly disclose at least one corneal relief cut to a depth less than a thickness of a cap overlying a pocket cut in the cornea. 
However, in the same field of endeavor (medical device), Sil teach at least one corneal relief cut to a depth less than a thickness of a cap overlying a pocket cut in the cornea, (Sil Col 8:3-17, claim 33 and Fig. 3A-3D see also Col 11:8-24). Examiner notes that Sil recites using “relief” cuts to act as “a stress relief function” see Col 3:23-26 and “These relief cuts may be circumferential as shown or they may be radial depending on the desired refractive effect.” Col 8:13-15, thus Sil discloses the relief cuts for stress relief and refractive effect. Sil recites manually performing the relief cuts. 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stromal implant disclosure of Bis with the teachings of Sil because Sil teaches relief cuts which “will be shallow cuts such that they penetrate Bowman's layer and possibly a portion of the underlying corneal stroma.” allowing for change of the corneal curvature (Sil Col 8:3-17), the cuts are selected “depending on the desired refractive effect.” (Sil Col 8:3-17) and to act “as a stress relief function” (Sil Col 3:23-26) as taught by Sil. Furthermore, the combining of the cuts as recited by Sil with the apparatus/process of Bis is merely combining prior art elements according to known methods to yield predictable results, ie performing the cuts recited in Sil with the apparatus/process as disclosed in Bis to yield the predictable result in the determination of cuts. Also, it is merely automating the manual process of performing relief cuts as recited by Sil as discussed in MPEP 2144.04(III), providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.

Regarding claim 12, Bis discloses the above in claim 11 including the planning device configured to make corneal relief cuts in the eye, wherein the optical zone is defined by a perimeter of the implant (see claim 11 above also see abstract, [0024]-[0025] and [0061]-[0064]). An interpretation of Bis may not explicitly disclose wherein the at least one corneal relief cut extends outside of the optically effective zone of the eye.
However, in the same field of endeavor (medical devices), Sil teaches wherein the at least one corneal relief cut occupies a location outside of the optically effective zone of the eye (Col 8:3-17, claim 33 and Fig. 3E see also Col 11:8-24).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stromal implant disclosure of Bis with the teachings of Sil because Sil teaches relief cuts which “will be shallow cuts such that they penetrate Bowman's layer and possibly a portion of the underlying corneal stroma.” allowing for change of the corneal curvature (Sil Col 8:3-17), the cuts are selected “depending on the desired refractive effect.” (Sil Col 8:3-17) and to act “as a stress relief function” (Sil Col 3:23-26) as taught by Sil. Furthermore, the combining of the cuts as recited by Sil with the apparatus/process of Bis is merely combining prior art elements according to known methods to yield predictable results, ie performing the cuts recited in Sil with the apparatus/process as disclosed in Bis to yield the predictable result in the determination of cuts.

Regarding claim 13, Bis discloses the above in claim 11 including the planning device configured to make corneal relief cuts in the eye (see claim 11 above also see abstract, [0024]-[0025] and [0061]-[0064]). An interpretation wherein the at least one corneal relief cut reaches no deeper than 80 % of the corneal thickness remaining over the implant in the cornea.
However, in the same field of endeavor (medical devices), Sil teaches the at least one corneal relief cut reaches no deeper than 80 % of the thickness of the cap over the implant in the cornea (Col 8:3-17, claim 33 and Fig. 3E see also Col 11:8-24; The thickness of the cap over the implant is defining a depth range for the cut a cut in the defined range is recited by the prior art).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stromal implant disclosure of Bis with the teachings of Sil because Sil teaches relief cuts which “will be shallow cuts such that they penetrate Bowman's layer and possibly a portion of the underlying corneal stroma.” allowing for change of the corneal curvature (Sil Col 8:3-17), the cuts are selected “depending on the desired refractive effect.” (Sil Col 8:3-17) and to act “as a stress relief function” (Sil Col 3:23-26) as taught by Sil. Furthermore, the combining of the cuts as recited by Sil with the apparatus/process of Bis is merely combining prior art elements according to known methods to yield predictable results, ie performing the cuts recited in Sil with the apparatus/process as disclosed in Bis to yield the predictable result in the determination of cuts.

 Regarding claim 23, an interpretation of Bis discloses the above in claim 11 including wherein the calculating device that defines the at least one corneal relief cut (Abstract, [0028], [0065] and [0067] see also [0029], [0032] and [0061]-[0062]).  
An interpretation of Bis may not explicitly disclose the at least one corneal relief cut to comprise at least one circular arc segment.  
However, in the same field of endeavor (medical devices), Sil teaches the at least one corneal relief cut to comprise at least one circular arc segment (Abstract, Col 8:3-17 including “These relief cuts may be circumferential as shown or they may be radial depending on the desired refractive effect. Further, the relief cuts may be continuous or may be interrupted as shown.” and Fig. 3E).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stromal implant disclosure of Bis with the teachings of Sil because Sil teaches relief cuts which “will be shallow cuts such that they penetrate Bowman's layer and possibly a portion of the underlying corneal stroma.” allowing for change of the corneal curvature (Sil Col 8:3-17), the cuts are selected “depending on the desired refractive effect.” (Sil Col 8:3-17) and to act “as a stress relief function” (Sil Col 3:23-26) as taught by Sil. Furthermore, the combining of the cuts as recited by Sil with the apparatus/process of Bis is merely combining prior art elements according to known methods to yield predictable results, ie performing the cuts recited in Sil with the apparatus/process as disclosed in Bis to yield the predictable result in the determination of cuts.

Regarding claim 24, an interpretation of Bis discloses the above in claim 11 including wherein the calculating device that defines the at least one corneal relief cut (Abstract, [0028], [0065] and [0067] see also [0029], [0032] and [0061]-[0062]).  
An interpretation of Bis may not explicitly disclose at least one corneal relief cut to comprise at least one circular arc.  
However, in the same field of endeavor (medical devices), Sil teaches the at least one corneal relief cut to comprise at least one circular arc (Abstract, Col 8:3-17 including “These relief cuts may be circumferential as shown or they may be radial depending on the desired refractive effect.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stromal implant disclosure of Bis with the teachings of Sil because Sil teaches relief cuts which “will be shallow cuts such that they penetrate Bowman's layer and possibly a portion of the underlying corneal stroma.” allowing for change of the corneal curvature (Sil Col 8:3-17), the cuts are selected “depending on the desired refractive effect.” (Sil Col 8:3-17) and to act “as a stress relief function” (Sil Col 3:23-26) as taught by Sil. Furthermore, the combining of the cuts as recited by Sil with the apparatus/process of Bis is merely combining prior art elements according to known methods to yield predictable results, ie performing the cuts recited in Sil with the apparatus/process as disclosed in Bis to yield the predictable result in the determination of cuts.

 Regarding claim 25, an interpretation of Bis further discloses wherein the calculating device that defines the at least one corneal relief cut (Abstract, [0028], [0065] and [0067] see also [0029], [0032] and [0061]-[0062]).
An interpretation of Bis may not explicitly disclose at least one corneal relief cut to comprise at least one radial extending or diagonally radial extending cut.  
However, in the same field of endeavor (medical devices), Sil teaches at least one corneal relief cut to comprise at least one radial extending or diagonally radial extending cut (Abstract, Col 8:3-17 including “These relief cuts may be circumferential as shown or they may be radial depending on the desired refractive effect.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stromal implant disclosure of Bis with the teachings of Sil because Sil teaches relief cuts which “will be shallow cuts such that they penetrate Bowman's layer and possibly a portion of the underlying corneal stroma.” allowing for change of the corneal curvature (Sil Col 8:3-17), the cuts are selected “depending on the desired refractive effect.” (Sil Col 8:3-17) and to act “as a stress relief function” (Sil Col 3:23-26) as taught by Sil. Furthermore, the combining of the cuts as recited by Sil with the apparatus/process of Bis is merely combining prior art elements according to known methods to yield predictable results, ie performing the cuts recited in Sil with the apparatus/process as disclosed in Bis to yield the predictable result in the determination of cuts.

In the alternative if it is determined that the word “relief” implies additional features, then see the modified rejection of claims 11-13 and 23-25 below applying Bis in view of Sil. 

Regarding claim 11, an interpretation of Bis discloses a planning device (Abstract, [0016], Claim 22, Fig. 6) for generating control data for a treatment apparatus for ophthalmic surgery which generates at least one cut in the cornea by application of a laser device, the planning device comprising: 
a calculating device ([0024]-[0025] and [0061]-[0064]) that defines at least one corneal cut, wherein the calculating device determines for the at least one corneal cut a correction of refraction based on data (Abstract, [0028], [0065] and [0067] see also [0029], [0032] and [0061]-[0062])  and generates a control data set ([0061], [0063]-[0065]) for corneal cut surfaces that is used to control the laser device ([0063]-[0067]; “used to control the laser device to generate the at least one corneal relief cut to a depth less than a thickness of a cap overlying a pocket cut in the cornea.” This is an intended use limitation and the function of a laser device generating the corneal relief cut is not done by the planning device, since the laser device is not part of the planning device) the thickness of the cap being measured from an anterior surface of the cornea to the pocket cut in the cornea ([0058], [0061] and Fig. 4 see also [0064]-[0065]; Examiner notes that the top of the flap is defined by the anterior surface of the eye and the bottom of the flap of Bis is defined by the cuts  24 and 22, just like applicants 22/24 of Applicants Fig. 4); and 
wherein the calculating device determines the at least one corneal cut such that refraction errors are counteracted following inserting of an implant in the cornea ([0028], [0065] and [0067] see also [0029]).
An interpretation of Bis may not explicitly disclose the at least one corneal cut is a corneal relief cut which is cut based on a desired change to refraction; the corneal relief cut is cut to a depth less than a thickness of a cap overlying a pocket cut in the cornea. 
However, in the same field of endeavor (medical device), Sil teach at least one corneal cut is a corneal relief cut based on desired refractive effect (Col 8:3-17, claim 33 and Fig. 3A-3D see also Col 11:8-24); at least one corneal cut is cut to a depth less than a thickness of a cap overlying a pocket cut in the cornea, (Col 8:3-17, claim 33 and Fig. 3A-3D see also Col 11:8-24). Examiner notes that Sil recites using “relief” cuts “to act either as a stress relief function” see Col 3:23-26 and “These relief cuts may be circumferential as shown or they may be radial depending on the desired refractive effect.” Col 8:13-15, thus Sil discloses the relief cuts for stress relief and refractive effect. Sil recites manually performing the relief cuts.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stromal implant disclosure of Bis with the teachings of Sil because Sil teaches relief cuts which “will be shallow cuts such that they penetrate Bowman's layer and possibly a portion of the underlying corneal stroma.” allowing for change of the corneal curvature (Sil Col 8:3-17), the cuts are selected “depending on the desired refractive effect.” (Sil Col 8:3-17) and to act “as a stress relief function” (Sil Col 3:23-26) as taught by Sil. Furthermore, the combining of the cuts as recited by Sil with the apparatus/process of Bis is merely combining prior art elements according to known methods to yield predictable results, ie performing the cuts recited in Sil with the apparatus/process as disclosed in Bis to yield the predictable result in the determination of cuts. Also, it is merely automating the manual process of performing relief cuts as recited by Sil as discussed in MPEP 2144.04(III), providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.

Regarding claim 12, Bis discloses the above in claim 11 including the planning device configured to make corneal cuts in the eye, wherein the optical zone is defined by a perimeter of the implant (see claim 11 above also see abstract, [0024]-[0025] and [0061]-[0064]). 
An interpretation of Bis may not explicitly disclose wherein the at least one corneal relief cut occupies a location outside of the optically effective zone of the eye.
However, in the same field of endeavor (medical devices), Sil teaches wherein the at least one corneal relief cut occupies a location outside of the optically effective zone of the eye (Col 8:3-17, claim 33 and Fig. 3E see also Col 11:8-24; Between Fig. 3E and the recited sections the prior art recites corneal relief cuts are not in the optically effective zone).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stromal implant disclosure of Bis with the teachings of Sil because Sil teaches relief cuts which “will be shallow cuts such that they penetrate Bowman's layer and possibly a portion of the underlying corneal stroma.” allowing for change of the corneal curvature (Sil Col 8:3-17), the cuts are selected “depending on the desired refractive effect.” (Sil Col 8:3-17) and to act “as a stress relief function” (Sil Col 3:23-26) as taught by Sil. Furthermore, the combining of the cuts as recited by Sil with the apparatus/process of Bis is merely combining prior art elements according to known methods to yield predictable results, ie performing the cuts recited in Sil with the apparatus/process as disclosed in Bis to yield the predictable result in the determination of cuts.


Regarding claim 13, Bis discloses the above in claim 11 including the planning device configured to make corneal cuts in the eye (see claim 11 above also see abstract, [0024]-[0025] and [0061]-[0064]). 
An interpretation wherein the at least one corneal relief cut reaches no deeper than 80 % of the corneal thickness remaining over the implant in the cornea.
However, in the same field of endeavor (medical devices), Sil teaches the at least one corneal relief cut reaches no deeper than 80 % of the thickness of the cap over the implant in the cornea (Col 8:3-17, claim 33 and Fig. 3E see also Col 11:8-24; The thickness of the cap over the implant is defining a depth range for the cut a cut in the defined range is recited by the prior art).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stromal implant disclosure of Bis with the teachings of Sil because Sil teaches relief cuts which “will be shallow cuts such that they penetrate Bowman's layer and possibly a portion of the underlying corneal stroma.” allowing for change of the corneal curvature (Sil Col 8:3-17), the cuts are selected “depending on the desired refractive effect.” (Sil Col 8:3-17) and to act “as a stress relief function” (Sil Col 3:23-26) as taught by Sil. Furthermore, the combining of the cuts as recited by Sil with the apparatus/process of Bis is merely combining prior art elements according to known methods to yield predictable results, ie performing the cuts recited in Sil with the apparatus/process as disclosed in Bis to yield the predictable result in the determination of cuts

Regarding claim 23, an interpretation of Bis discloses the above in claim 11 including wherein the calculating device that defines the at least one corneal cut (Abstract, [0028], [0065] and [0067] see also [0029], [0032] and [0061]-[0062]).  
An interpretation of Bis may not explicitly disclose the at least one corneal cut is a corneal relief cut to comprise at least one circular arc segment.  
However, in the same field of endeavor (medical devices), Sil teaches the at least one corneal relief cut to comprise at least one circular arc segment (Abstract, Col 8:3-17 including “These relief cuts may be circumferential as shown or they may be radial depending on the desired refractive effect. Further, the relief cuts may be continuous or may be interrupted as shown.” and Fig. 3E).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stromal implant disclosure of Bis with the teachings of Sil because Sil teaches relief cuts which “will be shallow cuts such that they penetrate Bowman's layer and possibly a portion of the underlying corneal stroma.” allowing for change of the corneal curvature (Sil Col 8:3-17), the cuts are selected “depending on the desired refractive effect.” (Sil Col 8:3-17) and to act “as a stress relief function” (Sil Col 3:23-26) as taught by Sil. Furthermore, the combining of the cuts as recited by Sil with the apparatus/process of Bis is merely combining prior art elements according to known methods to yield predictable results, ie performing the cuts recited in Sil with the apparatus/process as disclosed in Bis to yield the predictable result in the determination of cuts.

Regarding claim 24, an interpretation of Bis discloses the above in claim 11 including wherein the calculating device that defines the at least one corneal cut (Abstract, [0028], [0065] and [0067] see also [0029], [0032] and [0061]-[0062]).  
An interpretation of Bis may not explicitly disclose at least one corneal cut is a corneal relief cut to comprise at least one circular arc.  
However, in the same field of endeavor (medical devices), Sil teaches the at least one corneal relief cut to comprise at least one circular arc (Abstract, Fig. 3E, Col 8:3-17 including “These relief cuts may be circumferential as shown or they may be radial depending on the desired refractive effect.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stromal implant disclosure of Bis with the teachings of Sil because Sil teaches relief cuts which “will be shallow cuts such that they penetrate Bowman's layer and possibly a portion of the underlying corneal stroma.” allowing for change of the corneal curvature (Sil Col 8:3-17), the cuts are selected “depending on the desired refractive effect.” (Sil Col 8:3-17) and to act “as a stress relief function” (Sil Col 3:23-26) as taught by Sil. Furthermore, the combining of the cuts as recited by Sil with the apparatus/process of Bis is merely combining prior art elements according to known methods to yield predictable results, ie performing the cuts recited in Sil with the apparatus/process as disclosed in Bis to yield the predictable result in the determination of cuts.

 Regarding claim 25, an interpretation of Bis further discloses the above in claim 11 including wherein the calculating device that defines the at least one corneal cut (Abstract, [0028], [0065] and [0067] see also [0029], [0032] and [0061]-[0062]).
An interpretation of Bis may not explicitly disclose at least one corneal cut is a corneal relief cut to comprise at least one radial extending or diagonally radial extending cut.  
However, in the same field of endeavor (medical devices), Sil teaches at least one corneal relief cut to comprise at least one radial extending or diagonally radial extending cut (Abstract, Col 8:3-17 including “These relief cuts may be circumferential as shown or they may be radial depending on the desired refractive effect.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stromal implant disclosure of Bis with the teachings of Sil because Sil teaches relief cuts which “will be shallow cuts such that they penetrate Bowman's layer and possibly a portion of the underlying corneal stroma.” allowing for change of the corneal curvature (Sil Col 8:3-17), the cuts are selected “depending on the desired refractive effect.” (Sil Col 8:3-17) and to act “as a stress relief function” (Sil Col 3:23-26) as taught by Sil. Furthermore, the combining of the cuts as recited by Sil with the apparatus/process of Bis is merely combining prior art elements according to known methods to yield predictable results, ie performing the cuts recited in Sil with the apparatus/process as disclosed in Bis to yield the predictable result in the determination of cuts.

Claim Rejections - 35 USC § 103
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bis in view of Sil and further in view of Loesel (Frieder Loesel et al., US 20090187171) hereinafter Loe.
 Regarding claim 12, Bis discloses the above in claim 11, including the planning device configured to make relief cuts in the eye (see claim 11 above also see abstract, [0024]-[0025] and [0061]-[0064]). An interpretation of Bis may not explicitly disclose wherein the at least one corneal relief cut extends outside of the optically effective zone of the eye.
However, in the same field of endeavor (medical devices), Loe teaches wherein the at least one corneal relief cut extends outside of the optically effective zone of the eye ([0012] and [0015] see also [0028]-[0029], [0033], claim 1 and 10, and Figs. 1-6).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Bis and Sil to include corneal relief cuts as discussed in the recited portions of Loe because refractive surgery can be accomplished by making cuts in the cornea which changes the bio-mechanics of the cornea to reshape the cornea ([0005]). Additionally, the elements of Loe provide a cost effective and relatively easy way to alter the shape of a transparent material in the eye ([0008]). Furthermore, combining/substituting the elements of Bis with those of Loe is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie predictable refractive correcting results.

Regarding claim 13, Bis discloses the above in claim 11, including the planning device configured to make relief cuts in the eye (see claim 11 above also see abstract, [0024]-[0025] and [0061]-[0064]). An interpretation wherein the at least one corneal relief cut reaches no deeper than 80 % of the corneal thickness remaining over the implant in the cornea.
However, in the same field of endeavor (medical devices), Loe teaches the at least one corneal relief cut reaches no deeper than 80 % of the corneal thickness remaining over the implant in the cornea ([0028]-[0029] and [0033] see also [0012], [0015], Figs. 1, 4 and 6).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Bis to include corneal relief cuts as discussed in Loe because refractive surgery can be accomplished by making cuts in the cornea which changes the bio-mechanics of the cornea to reshape the cornea ([0005]). Additionally, the elements of Loe provide a cost effective and relatively easy way to alter the shape of a transparent material in the eye ([0008]). Furthermore, combining/substituting the elements of Bis with those of Loe is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie predictable refractive correcting results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11-13 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 9408747 (‘747) in view of Sil. 
Claim 11-13 and 23-25 is rejected based upon Claim 1 of ‘747 discloses the planning elements for “two or more” cuts in the cornea based on data of a refractive correction. It may not explicitly disclose “relief” cuts however, the secondary reference discloses the relief cuts (see the cited portions of Sil from the rejection of claim 11 above)
Claim 12 and 13 are rejected by claim 1 of ‘747 in view of Loe, Loe shows the both the positions on various parts of the eye (figs. 1, 4 and 6) and also within the upper portion of the remainder of the cap (figs. 1, 4 and 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20090157061; US 20110040293; US 20120172854; Ang, M., Tan, D. & Mehta, J.S. Small incision lenticule extraction (SMILE) versus laser in-situ keratomileusis (LASIK): study protocol for a randomized, non-inferiority trial. Trials 13, 75 (2012). https://doi.org/10.1186/1745-6215-13-75); Romesh I. Angunawela et al., Lenticule Reimplantation as a Method of Reversible Refractive Surgery After ReLEx, INSIDE EYETUBE.NET, 10/2012, https://crstodayeurope.com/articles/2012-oct/lenticule-reimplantation-as-a-method-of-reversible-refractive-surgery-after-relex/, viewed on 1/20/2020 points to the ability to re-implant the extracted lenticule in order to reverse SMILE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./ 		/UNSU JUNG/               Examiner, Art Unit 3792   	Supervisory Patent Examiner, Art Unit 3792